Citation Nr: 0306865	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  98-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  The veteran was awarded the Combat Infantryman's 
Badge.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for PTSD 
and assigned an initial 30 percent disability evaluation, 
effective April 8, 1997, the date the RO received the 
veteran's claim for service connection for PTSD.  

In September 2000, the Board remanded the veteran's claim to 
the Cleveland, Ohio RO for additional development, to include 
a VA examination.  The requested development has been 
completed and the case is ready for final appellate review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  Examining physicians have consistently attributed the 
veteran's overall psychiatric disability as a mixture of 
symptoms of PTSD (for which he is service-connected) and 
bipolar disorder (for which he is not service-connected).

3.  Examining physicians, have differentiated the veteran's 
service-connected PTSD, manifested by flashbacks, nightmares, 
hypervigilence, emotional detachment, chronic sleep 
impairment, and an inability to develop and sustain 
relationships, from his nonservice-connected bipolar 
disorder, manifested primarily by feelings of depression and 
a history of hypomania.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for PTSD since the effective date of the grant 
of service connection have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. 
§ 4.130 Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West Supp. 2002)).  The VCAA revises 
VA's obligations including in two significant ways.  First, 
VA has a duty to notify a claimant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits, as well as the development responsibilities of 
the claimant and of the VA.  See 38 U.S.C.A. §§ 5102 and 5103 
(West Supp. 2002).  Second, VA has a duty to assist claimants 
in obtaining evidence necessary to substantiate their claims.  
See 38 U.S.C.A. § 5103A (West Supp. 2002).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

With respect to notice, in an October 1997 rating decision, 
an August 1998 statement of the case, and a January 2003 
supplemental statement of the case (SSOC), and RO letters, 
the appellant was informed of the evidence necessary to 
establish an initial evaluation in excess of 30 percent for 
service-connected PTSD and of the VA's development activity.  
Indeed, in the January 2003 SSOC, the veteran was 
specifically informed of the new statute and was clearly 
notified of the evidence necessary to substantiate his claim 
and what evidence VA would obtain.  As such, the VA duty to 
notify has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet App. June 19, 2002).  

With regards to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  In 
this case, in September 2000, the Board remanded the 
veteran's claim to the Cleveland, Ohio RO for additional 
development, to include a VA examination.  These examinations 
were conducted in January 2001 and April 2002.  A review of 
the record shows that all pertinent VA outpatient medical 
records have been obtained.  There is no indication of 
available outstanding records necessary to properly decide 
whether the veteran's claim should be granted.  

Therefore, taking these factors into consideration, there is 
no prejudice to the veteran in proceeding to consider the 
claim on the merits.  See Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).

I.  Factual Background

A longitudinal review of the evidence of record discloses 
that the appellant served in the United States Army as a 
medical specialist from March 1969 to March 1971.  He served 
in the Republic of Vietnam from September 27, 1969 to 
September 26, 1970.  He was awarded the Combat Infantryman's 
Badge, Vietnam Service Medal with three Bronze Service Stars, 
National Defense Service Medal, the Republic of Vietnam 
Campaign Medal, and the Air Medal Expert (Rifle) medal.  

The appellant's claim seeking entitlement to service 
connection for PTSD was received at the RO in Cleveland, Ohio 
on April 8, 1997. A March 1969 Report of Medical History 
reflects that the veteran reported having frequent trouble 
sleeping.  The remainder of the service medical records, to 
include a January 1971 examination for separation were 
negative for any subjective complaints or clinical findings 
of a mental disorder or PTSD.  

On April 8, 1997 the Cleveland, Ohio RO received the 
veteran's claim for service connection for PTSD.  In an 
October 1997 rating decision, the RO awarded service 
connection for PTSD and assigned an initial 30 percent 
disability rating.  The RO based their decision in part on 
the veteran's DD Form 214, reflecting that he had received 
the Combat Infantryman's Badge for his service in the 
Republic of Vietnam.  The RO also relied on a May 1997 VA fee 
basis examination report, reflecting that the veteran had 
received a diagnosis of PTSD. 

A review of a May 1997 VA fee basis examination report 
reflects that the veteran complained of sleep disturbance and 
of an extreme guilty feeling about the people that he had 
killed in the war.  An assessment of major depression was 
recorded.  The veteran was recommended for a complete 
psychological evaluation.  The examiner indicated that the 
veteran was nonsucidial but had anhedonia, guilt feelings and 
recurrent thoughts, which were consistent with PTSD.  

A May 1997 VA fee basis psychiatric examination report 
reflects that the veteran reported that he was assigned to 
the 25th infantry and was involved in direct combat during 
his service in Vietnam.  He reported that he saw a number of 
deaths and that he undoubtedly killed a number of people.  
The veteran indicated that he had tried to cope with the 
killing of human life but was only reasonably successful.  
The veteran related that he was married and had four 
children.  He indicated that he was employed as a roofer.  
With regards to his PTSD, the veteran reported that he saw 
people die, that he killed people on a regular basis, and 
that he found it very distressing to recall the events.  He 
had some recurrent and intrusive thoughts of the events.  The 
veteran was unable to recall having any specific dreams.  In 
this regard, he reported having episodes where he felt that 
the events were recurring.  He also reported having periods 
which could be considered dissociative episodes.  In this 
regard, the veteran related that he would awaken at night in 
a cold sweat, go outside, be detached emotionally, and would 
be unaware of his location.  He reported avoiding events 
which symbolized the traumas.  The veteran related that he 
avoided thinking about and engaging in activities which 
reminded him of the trauma.  He related that he had a 
diminished interest in usual activities and that he felt 
detached from others.  

During the May 1997 VA fee basis psychiatric evaluation, the 
veteran stated that although he could be superficially 
friendly, he spent most of his time alone, felt detached and 
was unable to communicate with others.  The veteran saw 
himself as having a foreshortened future, and did not expect 
to live a long life or for it to go successfully.  He related 
that over the previous five to six years, his symptoms had 
intensified.  The examiner noted that the veteran had some 
occupational impairment but more social impairment.  In this 
regard, the veteran was unable to socialize with others and 
performed most activities alone.  The examiner also indicated 
that the veteran had major depression, which was 
characterized by sleep impairment, occasional suicidal 
ideation, and memory loss.  Axis I diagnoses of PTSD and 
major depression to be ruled out were recorded by the 
examiner.  

VA outpatient reports, dating from September to December 
1998, reflect that when seen in October 1998, the veteran 
reported that he would shake and that he felt as if he was 
going to have a heart attack. He reported having difficulty 
falling and staying asleep.  The veteran was alert, calm and 
cooperative.  His affect was appropriate and his speech was 
coherent and relevant.  The veteran admitted to having audio-
visual hallucinations and delusions.  He was fully oriented 
in all spheres and he demonstrated a good memory.  The 
veteran denied having any suicidal or homicidal ideation.  An 
assessment of bipolar disorder, mixed, was recorded. 

When seen on December 17, 1998, the veteran reported that he 
was doing well.  He reported drinking five to six beers a 
day.  When the veteran returned to the clinic on December 23, 
1998, he complained of having mood swings, of hearing voices, 
having racing thoughts, high energy, a short temper, and a 
low tolerance for frustration.  The veteran reported that he 
had not sought treatment until a few months ago.  He 
indicated that he had been employed as a roofer for twenty-
five years, had been married over thirty years and had four 
children.  It was noted that the veteran had not been 
hospitalized for a nervous disorder.  Upon evaluation, the 
veteran was not in any acute distress, he was cooperative and 
his speech was coherent.  He was fully oriented in all 
spheres.  The veteran's affect was appropriate.  His mood was 
stable but it was noted that he had a history of mood swings.  
The veteran had auditory hallucinations, which were not 
commanding or threatening.  There was no evidence of any 
suicidal or homicidal thoughts.  The veteran related that he 
heard very vague voices and had paranoid ideas that people 
were watching him and talking about him.  The veteran did not 
have any fears.  He refused medication.  Diagnoses of bipolar 
disorder and PTSD were entered.  A Global Assessment 
Functioning Score (GAF) of 70 was recorded.  

During an April 1999 hearing at the Cleveland, Ohio RO, the 
veteran testified that his two biggest problems were sleep 
impairment and reduced concentration.  The veteran related 
that he worked as a roofer and that his supervisor would let 
him do whatever he wanted.  He stated that he had been taken 
off jobs for not showing up but not for they way he performed 
his work.  He indicated that sometimes he would go to work 
and leave in the middle of the day.  The veteran reported 
having taken off from work for three months, which he thought 
was a sign of his mental illness because he had never taken 
off that much time.  He indicated being depressed.  The 
veteran reported that he got along with his family pretty 
well but that his children do not like his manner at times.  
The veteran related that he had eight grandchildren, with 
whom he visited.  

VA outpatient reports, dating from December 1998 to May 2000, 
reflect that when seen in May 2000, the veteran was 
accompanied by his wife.  The veteran indicated that he drank 
four to five beers a day, which was verified by his wife.  
His wife related that he drank less than he used to.  She 
complained that the veteran was "moody" and argumentative.  
She related that he slept poorly.  The veteran's wife related 
that she would not give the veteran his medication if he were 
drinking, so he did not receive it very often.  Upon 
evaluation, the veteran was dressed in shorts and was 
somewhat unkempt.  His eye contact was good and his face was 
somewhat bloated.  The veteran's manner was cooperative and 
his affect was blunted.  The veteran was not suicidal or 
homicidal.  His thoughts were goal-directed and his speech 
was spontaneous.  Diagnoses of PTSD and alcohol dependence 
were recorded.  A GAF score of 40 was entered.

A January 2001 VA fee basis examination report reflects that 
the veteran was accompanied by his spouse.  The examiner 
indicated that he had reviewed the veteran's claims file 
prior to the examination.  The veteran's military history was 
recorded in detail.  It was noted that the veteran was still 
married, had four children and was employed as a roofer.  
Upon mental status evaluation, the veteran was well groomed 
and cooperative.  He had good eye contact, normal motor 
activities, and normal speech.  His thought process was 
intact, his affect was appropriate and his mood was somewhat 
anxious.  The veteran gave a history of having mood swings.  
He related that when he felt high, he was "bouncing the 
walls" and that he would become very agitated and full of 
energy.  He reported that when he felt depressed, he felt 
isolated, helpless and hopeless, and that he would not speak 
to anyone.  According to the veteran's wife, the veteran was 
isolated most of the time and stayed at home.  The veteran 
related that he drank at home, watched television and sat 
alone.  His cognition and memory were intact.  His knowledge 
base was intact.  Axis I diagnoses of PSTD and bipolar 
affective disorder were recorded.  A GAF of 65 was entered by 
the examiner.  The examiner indicated that during the 
previous year, the veteran had a GAF score of 70 because he 
was able to work and sustain his job and that he did not have 
any major problems at his job with the exception that he was 
isolated and that he did not interact with other people most 
of the time.  

In summary, the examiner in January 2001 concluded that the 
veteran met the criteria for PTSD, which was reflected in his 
weekly nightmares and flashbacks of events in Vietnam, and 
the avoidance of loud noises, Vietnam movies, and discussion 
of events in Vietnam.  The examiner indicated that the 
veteran also fulfilled the criteria for bipolar affective 
disorder but that he was not on any medication, although it 
had been prescribed to him.  At that time, the examiner felt 
that the veteran's occupational and social impairment was 
only limited to intermittent periods of an inability to 
perform occupational tasks, although he was generally 
functioning satisfactorily with routine jobs.  The examiner 
specifically reported that the veteran was able to continue 
his job despite his symptoms of depressed mood, 
suspiciousness, anxiety, and chronic sleep impairment.  The 
veteran's family life was noted to have been somewhat 
disabled because of the appellant's angry mood and isolation.  

An April 2002 VA fee basis examination reflects that the 
veteran attended the examination with his wife.  The examiner 
indicated that he had reviewed the claims file prior to the 
examination.  The veteran's military history was reported in 
detail.  A mental status examination revealed that the 
veteran's grooming and hygiene were acceptable.  He was 
dressed in casual clothing.  His affect was full and 
reactive.  The veteran's eye contact was good.  His mood was 
calm.  The veteran's speech was of a normal rate, rhythm and 
cadence.  His thought processes were logical, organized and 
goal directed.  His thought content was devoid of any 
attenuation to internal stimuli.  The veteran denied he was 
currently suicidal or homicidal.  The veteran's wife 
confirmed that he was not a danger to himself or others.  His 
insight and judgment were fair, in that the veteran knew he 
had a problem.  In this regard, the examiner pointed to the 
fact that the veteran went to physicians, got help through 
VA, and took medicine.  However, the veteran was unable to 
accept the negative effect that his alcohol dependence had 
upon his condition and he was in some denial over that at the 
time of the examination.  Axis I diagnoses of PTSD, bipolar 
affective disorder and alcohol dependence were recorded.  A 
GAF score of 55 was recorded.  

In summary, in April 2002, the examiner indicated that the 
veteran complained of classic signs of PTSD, including 
irritability, nightmares, flashbacks, hyperautonomic arousal, 
hypervigilence, emotional detachment, agitation, specific 
triggers that must be avoided in order to avoid flashbacks 
(i.e., references to the Vietnam war, loud noises, and 
crowds), and nightmares.  The veteran reported that the onset 
of the aforementioned symptoms began in the early 1970's and 
that they had become much more frequent.  The veteran 
indicated that his flashbacks occurred on a monthly basis.  
It was noted that although the veteran continued to have 
nightmares on a regular basis, usually once or twice a week, 
they had decreased in intensity.  The examiner related that 
alcohol had been a big factor in the veteran's condition 
because it prevented him from following the instructions from 
the VA for his disorders.  The examiner further indicated 
that the veteran had a diagnosis of bipolar affective 
disorder based upon the appellant's history of hypomania and 
depression, with a lot of the depression seemingly 
independent of his PTSD.  In conclusion, the examiner 
maintained that the veteran's experience in Vietnam led to 
the combat-based PTSD which, in turn, was a major risk factor 
for bringing on the bipolar affective disorder.  The examiner 
determined that the veteran's bipolar affective disorder was 
the greater of the two disabilities and his refusal to follow 
the VA's advice and medicate it.  It was the examiner's 
belief that the veteran's was unable to give up his addiction 
to alcohol and that he was in denial.  

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In this case, the Board finds that no more than the 
initial 30 percent rating assigned from the initial date that 
the RO received the veteran's claim for service connection 
for PTSD, April 8, 1997, is warranted.  The Board bases this 
conclusion on the competent evidence of record which 
establishes that the veteran's PTSD symptomatology has not 
demonstrated greater disability at any time during the rating 
period.  Indeed, the medical evidence appears to indicate 
that the veteran's PTSD has been at the same approximate 
level of severity since he filed his claim in 1997.

Under the current rating criteria, PTSD warrants a 30 percent 
evaluation for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, DC 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Applying the relevant law and regulations to the facts in 
this case and following a careful review of the evidence, the 
Board finds that the record presents no basis for assigning a 
higher evaluation for PTSD under the applicable schedular 
criteria at any time during the rating period. During the 
course of this appeal, the veteran was afforded numerous 
pertinent VA fee basis examinations.  The record also 
contains VA outpatient treatment reports.  Essentially, the 
medical evidence presents a veteran who has consistently been 
diagnosed by examining psychiatrists as having PTSD, bipolar 
affective disorder and alcohol dependence; however, he is 
service connected only for PTSD.  Competent evidence of 
record establishes the extent to which his alcohol abuse has 
adversely impacted his ability to seek help and treatment for 
his disabilities throughout the years.

In evaluating the veteran's service-connected PTSD, it must 
be remembered that it is the severity of that psychological 
disorder that is being evaluated, not his bipolar disorder or 
alcohol dependence.  Under the circumstances, this case was 
remanded by the Board in September 2000 to determine whether 
the examining psychiatrists could distinguish between the 
symptoms attributable to the service-connected PTSD and those 
attributable to the bipolar disorder.  The examiner in April 
2002 was able to make those distinctions and to assess the 
severity of both psychological disorders.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In this regard, the 
examiner in April 2002 reported that the veteran's current 
symptoms of social isolation, nightmares, flashbacks, 
emotional detachment, hypervigilance, hyperautonomic arousal, 
agitation and avoidance of specific triggers related to 
Vietnam are part of his PTSD.  However, it was noted that the 
duration and intensity of the nightmares and flashbacks had 
decreased.  That same examiner further noted that, although 
the veteran suffers from PTSD, his greater disability was his 
bipolar disorder manifested by feelings of depression and his 
inability to medicate the disability, which was a consequence 
of the appellant's alcohol addiction.  

When examined in January 2001 and April 2002, GAF scores of 
65 and 55 were recorded, respectively.  It appears that both 
scores were based on the veteran's overall condition and not 
just solely on his service-connected PTSD.  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Thus, even when not distinguishing symptomatology 
of nonservice-connected disability, the evidence establishes 
no more than mild to moderate impairment of functioning.

The examiner in January 2001 concluded that the veteran was 
able to work and sustain his job and that he did not have any 
major problems at his job, but that he was isolated and did 
not interact with other people.  Indeed, the veteran is 
currently employed as a roofer.  With regards to social 
impairment, the Board notes that the evidence does indicate 
that the veteran has impaired interpersonal relationships, as 
noted during his most recent examination, such as emotional 
detachment and agitation.  Despite these symptoms, the 
veteran has been married to his spouse for over thirty years, 
has four children and has a relationship with his eight 
grandchildren.  Finally, when examined in January 2001 and 
April 2002, the veteran had an appropriate and full and 
reactive affect, respectively.  His speech was of a normal 
rate, rhythm and cadence.  His thought process in April 2002 
were noted to have been logical, organized, goal directed and 
devoid of any attenuation to internal stimuli. 

Therefore, in the absence of clinical evidence of reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships due to PTSD, the criteria for the next 
higher, 50 percent evaluation, simply are not met.  It 
follows that the criteria for any higher evaluation (70 or 
100 percent) likewise are not met.  

The above determinations are based on applicable provisions 
of the VA's rating schedule.  Additionally, however, the 
Board finds that the veteran's PTSD is not shown to be so 
exceptional or unusual as to warrant consideration of an 
evaluation in excess of 30 percent on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1)(2002).  In the instant 
case, there has been no assertion or showing that the 
service- connected PTSD has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  Indeed, the 
veteran has not been hospitalized for treatment of a 
psychiatric disorder.  Rather, as noted above, the examining 
psychiatrists have consistently found moderate social or 
occupational impairment due to his PTSD.  In the absence of 
evidence of the above-mentioned factors, the Board need not 
remand the matter for compliance with the procedures set 
forth in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the claim for an evaluation in 
excess of 30 percent for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, in light of 
the overwhelming and consistent medical opinions, based on 
personal examination of the veteran and his spouse and review 
of the record over the many years of this appeal, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased initial evaluation, in excess of 
30 percent, for post-traumatic stress disorder, at any time 
since the grant of service connection, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

